Citation Nr: 1232296	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial rating for loss of teeth 2 and 3 with prosthesis, residual of squamous cell carcinoma of the right palate and maxilla.  

2.  Entitlement to a compensable initial rating for partial loss of hard palate with prosthesis, residual of squamous cell carcinoma of the right palate and maxilla.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Wichita Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the disabilities on appeal.  The Veteran disagreed with the ratings assigned.  The case was remanded for additional development in January 2011.  

In March 2010, a hearing was held before a Veterans Law Judge (VLJ) who has since retired from the Board.  In an April 2012 letter, the Veteran was informed of his right to request a hearing to be conducted by a VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  This letter informed him that if he did not respond within 30 days, it would be assumed that he did not want another hearing and that the Board would proceed accordingly.  As more than 30 days has elapsed since this letter with no response, an additional hearing  is not desired. 

In the January 2011 remand, the Board referenced that several issues were raised by the record which had not been adjudicated by the RO.  Specifically, in the September 2010 hearing, the Veteran asserted service connection claims for breathing and scar disorders secondary to the service-connected residuals of oral cancer.  It was also noted that service connection for glandular, nodular, and sinus disorders secondary to the service-connected residuals of oral cancer may be warranted.  

As the Board did not have jurisdiction over these issues, each was referred to the AOJ for appropriate action in the January 2011 remand.  A March 2012 memorandum of record completed by the Appeals Management Center (AMC) referred these issues to the RO, and any development or adjudication in connection with these claims is to be completed by the RO.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is required to insure compliance with the instructions of it remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In his July 2012 informal brief presentation, the Veteran requested that the case be remanded again because the instructions of the January 2011 remand were not fully complied with.  First, he asserted that the January 2011 notice letter did not provide him with the evidentiary requirements with respect to increased rating claims for dental disorders.  Second, he contended that the February 2011 VA examination was inadequate because the examiner did not, as requested by remand, report the percentage of hard palate missing.  The Board agrees.

Next, it was implied that because the May 2008 VA examination found lacking by the Board was conducted by an otolaryngologist, and that February 2011 VA examination was completed by a dentist, the Veteran should be examined by an otolaryngologist to cure a defect with the May 2008 VA examination.  Further, the Board notes that, while the February 2011 VA examination reflected a nonunion defect of the maxilla, the rating criteria (DC 9916) requires findings as to whether such nonunion involves "severe, moderate, or slight" displacement, an assessment not made by the examiner.  

In short, given that the February 2001 examination was inadequate, the Board concludes that another examination is necessary in order to fulfill the duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice with regard to his claims for increased ratings for dental disabilities.  

2.  Obtain VA clinical records from the Eastern Kansas VA Healthcare System treatment records since April 2005.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

3.  Schedule the Veteran for an examination by an otolaryngologist, if possible, in order to determine the nature and severity of the service-dental disabilities at issue.  If an otolaryngologist is not available at the facility, that should be noted in the record.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full, and the reports must specifically contain the following: 

a) The examiner should detail what percentage of the Veteran's maxilla has been removed as a result of the service-connected oral cancer.

b) The examiner should detail what percentage of the hard palate has been removed as a result of the service-connected oral cancer.

c) The examiner should determine whether the nonunion of the Veteran's maxilla results in "severe, moderate, or slight" displacement.  

d) The examiner should provide an opinion on whether the applicable diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected oral disabilities.

e)  If it is determined that the applicable diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected oral disabilities, the examiner should provide an opinion as to whether these residuals have caused marked interference with employment or frequent periods of hospitalization. 

4.  After all development sought above is completed, the RO should review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC and afford Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



